Order entered April 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00017-CR

                              RICARDO BELTRAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-56077-M

                                           ORDER
       Before the Court is court reporter Belinda G. Baraka’s April 3, 2019 second request for

an extension of time to file the reporter’s record. Ms. Baraka requests an extension until May 13,

2019, citing her workload as the ground for extension.

       Our records show the trial court’s judgment was signed on August 9, 2018 and the notice

of appeal was filed on that date. However, the notice of appeal was not filed in the appellate

court until January 7, 2019. On January 8, 2019, the Clerk of the Court notified Ms. Baraka that

the reporter’s record was overdue and directed her to file the record within thirty days. On

February 11, 2019, while the appeal was abated for other reasons, Ms. Baraka requested an

extension of time to file the record because she had been given late notification of the appeal.
After the appeal was reinstated, the Court granted Ms. Baraka an extension until March 29, 2019.

Ms. Baraka now requests an additional forty-five days to file this long overdue record.

       We GRANT the request to the extent we ORDER the reporter’s record filed ON OR

BEFORE May 6, 2019. We caution Ms. Baraka that if the reporter’s record is not filed by May

6, 2019, the Court may order that she not sit as a court reporter until she files the complete

reporter’s record in this appeal.


                                                     /s/    CORY L. CARLYLE
                                                            JUSTICE




                                               –2–